Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 15/544471 
    
        
            
                                
            
        
    

Parent Data15544471, filed 07/18/2017 and having 1 RCE-type filing thereinis a national stage entry of PCT/EP2016/051206, International Filing Date: 01/21/2016claims foreign priority to 201505036, filed 01/23/2015 

DODINE JMPR 1974 Chemical name dodecylguanidinium acetate Synonyms Dodine acetate, doguadine, laurylguanidine acetate, citrex, Melprex(R).


DETAILED ACTION


Final Office Action 


Claims 1, 3-12, 15 and 17-21 
Claims 1, 5, 10, 11, 15 and 17-21 were examined
Claims 1, 3, 4, 6-9 and 12 were withdrawn from consideration as non-elected invention.  
No claim is allowed. 
No amendments were filed. 



Response to Remarks
Applicants response filed on 11/30/2020 is acknowledged.  Applicant’s arguments were fully considered but were not found persuasive.  Examiner respectfully disagrees with the arguments because Pirotte teaches a suspension concentrate comprising, expressed by weight based on the total weight of the composition: 
a) 40 to 80% particles of dodecylguanidine or an acid salt of dodecylguanidine, 
b) 0 to 10% of an anti-freeze compound,
 c) 1 to 10% of a wetting agent and/or 
d) a dispersing agent, 
e) 0 to 5% of an antifoaming agent, 
f) remainder water characterized in that, the median diameter of the particles (d.sub.50) is at least 7 .mu.m and below 40 .mu.m; and its use for the treatment of a fungicidal disease on crops or ornamental plants.  (Abstract).
Pirotte further teaches that Dodecylguanidine acetate, known as dodine, is a fungicide recommended for the control of a number of major fungal diseases of crops. Dodine is currently formulated as wettable powders, suspension concentrates and wettable granules. It is a slightly yellow fine powder with low solubility in water, in particular 0.63 g/l at 25.degree. C., and organic solvents. It is used against almond scab; apple and pear scab; banana sigatoka; cherry leaf spot; olive leaf spot; peach bacterial spot and leaf curl; peanut early and late leaf spot; pecan scab, liver spot, brown and downy leaf spot, leaf blotch and downy mildew; and walnut anthracnose. [0007].
Pirotte teaches treatment of fungicidal diseases [0026].  Pirotte further teaches applications on crops and fruit plants includes citrus and other subtropical fruits, like lemon, lime, grapefruit, mandarine, clementine, tangerine, orange, avocado, guava, 
MPEP 2141 III states that “The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.”   After weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.  
One skilled in the art would be able to decide the doses, amounts and number of applications, days, timings and frequency depending on the condition and severity of the disease. One skilled in the art would have motivation to treat the disease on citrus fruits and plants by applying the composition as in claim 21. 

DECLARATION PURSUANT TO 37 C.F.R.§1.132

The declaration filed by Applicant Lara Ramakers on 05/26/2020 was fully considered but was not found sufficient to overcome obviousness rejection on record. .  Declaration discusses about 40% of dodine while claims are drawn to 40-80% range of dodine in the composition.  Therefore, the data as presented does not commensurate with the scope of the claimed invention.  Specification does not disclose unexpected results for 40-80% dodine as claimed.

Previously, in response to restriction and election of species requirements dated Applicants provisionally elected method of group III with traverse.  Applicants further elect species with traverse species of Alternata, tangerine prototype as the specific disease to be treated.  Claims 2, 5, 10, 11, 15 and 17-21 read on the elected species. Restriction was made final.

35 USC § 103(a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 5, 10, 11, 15, 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirotte¸ Alan (2014/0193503 also published as US Patent 10,582,706,  

Determining the scope and contents of the prior art
 In regards to claims 5, 10, 11, 15 and 17-21, Pirotte teaches a suspension concentrate comprising, expressed by weight based on the total weight of the composition: a) 40 to 80% particles of dodecylguanidine, e) 0 to 5% of an antifoaming agent, f) remainder water characterized in that, the median diameter of the particles (d.sub.50) is at least 7 .mu.m and below 40 .mu.m; and its use for the treatment of a fungicidal disease on crops or ornamental plants. (Abstract).
In regards to claim 5, Pirotte, Alan teaches formulations of active ingredients for application in crop protection. In particular, the invention pertains to an aqueous suspension concentrate comprising dodecylguanidine, in particular dodecylguanidine acetate, commonly known as dodine. The invention also relates to uses of the composition in agriculture. [0001].
Pirotte teaches a stable suspension concentrates of dodecylguanidine acetate typically comprise 400 g active ingredient per liter [0008]. Priotte teaches 450g, or above 500 g of dodecylguanidine or its salt or ester thereof. [0131] 
In addition, Pirotte teaches advantages of crop protecting formulation [0003]-[0005].  The efficacy of compositions provided by the invention for the treatment of fungicidal diseases on agricultural crops, particularly apple scab, is maintained or improved compared to suspension concentrates comprising 400 g/l of dodecylguanidine or a salt, or ester thereof. This was unexpected as for the reason that efficacy would decrease with an increased particle size, due to a decreased surface contact. [0033].
 citrus and other subtropical fruits, like lemon, lime, grapefruit, mandarin, clementine, and tangerine, orange [0028].

Figures 1-5, depicts particle size distribution of dodine 544 g/l 
Pirotte provides an aqueous suspension concentrate with a composition comprising, expressed by weight based on the total weight of the composition [0046]:

 a) 40 to 80%, preferably 40 to 70%, particles of dodecylguanidine, a salt or ester thereof; [0047],

b) 0 to 10% of an anti-freeze compound, [0048]

c) 1 to 10% of a wetting agent and/or 

d) a dispersing agent, [0050] 

e) 0 to 5% of an antifoaming agent, [0049],

f) Remainder is water characterized in that, the median diameter of the particles 

(d50) is at least 7 .mu.m and below 40 .mu.m.[0051] –[0053].

It teaches a suspension concentrate according to an embodiment of the invention will be stable upon storage at a temperature of 25.degree. C. for a period of at least 6 months, preferably 12 months, more preferably 18 months, most preferably at least 24 months. In a preferred embodiment, a suspension [0126].concentrate of the i invention has a storage stability, of at least one year. The storage stability can be 
In regards to instant claim 5, drawn to particle size from 5 um to 20 um,  Pirotte teaches the same range and teaches that it was found the best.  See [0154].
  	In regards application intervals to claim 21, the intervals as claimed the interval before or after raining period or once a month or within four days of an Alternaria warning on citrus, a person skilled in the art treating the plant, plant part or a locus thereof may also be repeated one or more times interval. The interval may be fixed interval may be between 1 and 30 days, or depending on various factors, including the rate of infection in the plants, plant parts or locus thereof, the application method of the agrochemical composition and the strength.
It would have been obvious to one skilled in the art at the time the invention was filed apply the composition at the time as needed.  A person skilled in the art who will be most likely a farmer and skilled would apply dodine in the right weather conditions of 
Dodine is used to control the infection on plants, leaves and fruits.  It is sprayed and used before the plant is infected.  Therefore, a person who is skilled in the art would 
know what time and days and weather will give more favorable results.  The dodine is used as controlling the infection such as preventing leaves and fruits to be infected. 

Ascertaining the differences between the prior art and the claims at issue

Pirotte teaches crop fungal plant disease protection by dodecylguanidine acetate, (commonly known as dodine) on citrus and other subtropical fruits, like lemon, lime, grapefruit, mandarin, clementine, and tangerine, orange.
Pirotte does not explicitly teach controlling or protecting from Alternaria plant disease.  
Somers et al teaches uptake of the dodine cation from acetate solutions by conidia of Alternaria tenuis and Neurospora crassa. The cell walls of Alternaria tenuis had a greater capacity to bind dodine.  Dodine is absorbed by spores and cell walls.  Binding at the cell wall may detoxify some of the large amount of dodine that must be accumulated by the spores to achieve toxicity.  Disruption of spores which had been incubated with 14C‐labelled dodine showed the fungicide to be associated with intra‐cytoplasmic organelles. It is suggested that dodine reacts with the protoplast membrane so as to alter its permeability and allow more dodine to penetrate into the cytoplasm where it may destroy intracellular membrane structure. (Summary).
Dodine acetate (n-dodecylguanidine acetate) is widely applied as a protectant fungicide which also possesses eradicant properties; Chemically this fungicide has the structure of a cationic surface-active agent, a long hydrocarbon chain terminated by the strongly basic guanidine, and its toxicity by analogy to that of the surface-active bactericides is generally attributed to its ability to disorganize the protoplast membrane of the spore. (Introduction).
See fig. 4 which shows the fungicidal activity of dodine against A. tenuis and N. crassa in terms of spore uptake. The spores were incubated with dodine for 30 min., dodine uptake was determined. 



    PNG
    media_image1.png
    302
    462
    media_image1.png
    Greyscale

Somers et al. (Ann, appl. Biol. (1966), 58, 457-466)
Somers et al (Brown spots on leave and fruits) 36 and 48 hours after infection. Fruits remain susceptible for up to 4 months after petal fall.  Somers et al. teaches that the most effective mean of control to control is the application of fungicides.

In regards to temperature and rain fall, Somers et al. teaches that dodine sorbed by fungal conidia is tightly bound and cannot be removed. It teaches retention of dodine by Neurospora crassa. (See 1st para on page 462).
Somers teaches retention of dodine by Neurospora spores (table 4).  It teaches retention of dodine by Neurospora crassa cell walls (Table 5). 

Resolving the level of ordinary skill in the pertinent art and considering objective evidence present in the application indicating obviousness or nonobviousness
Cucurbitacea family, like, including citrus and other subtropical fruits, like lemon, lime, grapefruit, clementine, tangerine, orange (lines 11-22, page 6). 
The timings and situation depending on weather conditions at right time and application of right amounts depending on the severity of the disease is within the skills of the person familiar with the art.  Somers et al teaches spots on leaves and fruits due to infection by Alternaria. 
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record. Therefore, for the reasons cited above claimed invention drawn to a method of treating Alternaria on citrus by applying a composition comprising dodine (dodecylguanidine monoacetate) for the treatment of Alternaria on citrus was considered obvious for the reasons cited above.
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the 540examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melenie Gordon can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/SABIHA N QAZI/Primary Examiner, Art Unit 1628